 

 

 

 

 

 

 

 

 

 

 

 

yunosoy yous] O71 Supoyrey
os Prot pue Suruljoy suonNnjos 6
souvinssy sjyenbopy [LOW] BoTIoUTY jo yueg AB10ug an diapertua
quUNOSSY JUSUIaSINGSIG youd] woe .
0$ pajoxu07) LSS6 HIE; eououry jo yueg | 27 SONSIZOT ple A YON 8
OV LIE VIPS junosoy SurjesodQ 7PSL qouay "d'7 ‘sonsido7y pueA YON | *L
, [HUEY] eoouly jo yueg ™
OTT Bunoyey
19°S$ WUNOSDW SpIeD YIO S68 WOT WpasD Jesopo,j ung pue Surujoy suonnjos ‘9
ABioug erydjepeiyd
yous] OTT SunayeW
. 6 yUNODSY ple7- ue SUIUTJOY SUOTINTO .
69°9L0°97S$ V pleD-d 911 [WEY voLIOUTy Jo yURg Pgouy ui a open Wes S
ITT Buneye
0g yuNosoV JUSWESINGsSICg] 1668 youAq pue Suruyoy suonnjos p
psyjoquos ][LUOJ BoLIoUry Jo yueg AB1oug erydjapeiyd
yuk] O71 Sunoyeyy
0$ qunosoy jsodoq COPE pue SulUljoy suOTINTOS €
[TLS] VoLIoUrY Jo yueg ABsoug erydqopeyiud
youd] OTT SunayeW
0$ yunosdy ysodaq €OSE pue Suruysy suolnjos ‘Z
[U9] BdLIoury Jo yueg ABxoug wiydyapeytyd
OTT Suneyep
8LEE1‘LOO PhS ae O8re yuk pue Suluyoy suoinjos ‘I
UOHeQUs DUT) Ure! [JLUey] Bolloury jo yueg AS19007 ely djapeytyg

 

 

 

 

 

 

 

SJUNOIIV Wd}SAG JUdAaSeULPA Yse>D

 

sjunOdIV yuRYg

 

ZT HqNGX a

 
